DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No.10, 499, 819. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards systems for Breath Selection and Analysis in which both require a sensor to measure breathing parameters and exhaled breaths in order to establish a criteria, use of a processor to apply breath selection algorithms in order to identify exhaled breaths, a breath sampling system to capture the exhaled breath and a gas analyzer to measure analyte from the breath.  Both have the same applicants and the same inventors.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 30 recites, “An apparatus for breath selection comprising: a sensor that measures parameters of a first exhaled breath, a second exhaled breath, and a 
The process of measuring breathing parameters of exhaled breaths by a patient and verifying that each of those breaths meet a certain breathing criteria in order to select the third exhaled breath is something that can be done by hand and without the use of a device as it is something that physicians can do when evaluating the respiratory health of their patient.  
Physicians are able to track the breaths of their patients thru the use of various breathing and ventilation devices that will allow the physician to analyze the breath of the patient and determine whether each breath meets a breathing criteria set out for the patient such as in the use of Capnography to track the measurement of carbon dioxide in exhaled breaths. The physician is able to systematically track the breaths, measurements, and whether those measurements meet a certain criteria, for example a certain measurement of CO2, in order to determine the ventilation capacity and respiratory health of the patient.  The claim limitation under its broadest reasonable interpretation covers performance of the limitation of the mind and is considered “mental processes” grouping of abstract idea.     
This judicial exception is not integrated into a practical application because the additional elements of a “a first processor”, “a second processor”, “a third processor”, are no more than a generic 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giron (U.S. Publication No. 2005/0177056) in view of Colman (U.S Publication No. 2010/0317986).  

 In regards to Claim 19 and 25, Giron teaches An apparatus for breath selection comprising: a sensor that measures a plurality of breathing parameters of a series of exhaled breaths, wherein a plurality of predetermined criteria are based on the plurality of breathing parameters (Abstract, criteria can be based on breath content, response to automatic stimulus or physiological signal thru the use of sensors); a processor that applies a breath selection algorithm to the series of exhaled breaths and identifies a first valid exhaled breath when the first exhaled breath meets at least two or more of the plurality of predetermined criteria (Para 14-16, criteria can be based on breath content and analysis of breath sample by capnographic analyzer that is operated by a controller, once breath samples meet certain breath content levels those samples can be stored, Para 26-27 outline the criteria’s used), a breath sampling system that captures the second valid exhaled breath (Para 30); and a gas analyzer that measures an analyte in the second valid exhaled breath (Para 15, Capnographic analyzer that analyzes the breaths for breath/gas content).  
Giron fails to teach at least two or more predetermined criteria comprising a peak amplitude and a time-based value and wherein the breath selection algorithm further identifies a second valid exhaled breath when the second valid exhaled breath meets a percent comparison of the two or more predetermined criteria. 
Colman teaches, at least two or more predetermined criteria comprising a peak amplitude (Para 81, amplitude of the breath cycle) and a time-based value (Para 49, 52, Para 80-81) and wherein the breath selection algorithm further identifies a second valid exhaled breath when the second valid exhaled breath meets a percent comparison of the two or more predetermined criteria (Para 81, Fig1 – breath cycles, Fig 2 – algorithm for identification of breath percent comparison, Para 106).


In regards to Claims 21 and 27, Giron in view of Colman teaches wherein the time-based value is selected from the group consisting of a time duration below the peak amplitude value, a time duration below a baseline value, an inspiratory time, a breath period time, an expiratory time, and end-tidal time, a C02 value over time, and an 02 value over time (Colman, Fig 1, Para 49, 52, Para 80-81).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Breath Analysis System as taught by Giron, with wherein the time-based value is selected from the group consisting of a time duration below the peak amplitude value, a time duration below a baseline value, an inspiratory time, a breath period time, an expiratory time, and end-tidal time, a C02 value over time, and an 02 value over time, as taught by Colman, since such a modification would provide the predictable result of utilizing measured breathing data thru Capnography to track a patients ventilation status (Para 1-4).  

In regards to Claims 22 and 28, Giron in view of Colman teaches wherein the breath selection algorithm further comprises identifying a second valid exhaled breath based on a breath period between the first and second valid exhaled breaths (Colman, Fig 1, Para 49, 52, Para 80-81).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Breath Analysis System as taught by Giron, with breath 


In regards to Claims 23 and 29, Giron in view of Colman teaches wherein the breath period is based on a breath rate (Colman Para 49, 52, Fig 1.)  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Breath Analysis System as taught by Giron, wherein the breath period is based on a breath rate, as taught by Colman, since such a modification would provide the predictable result of utilizing measured breathing data thru Capnography to track a patients ventilation status (Para 1-4).

In regards to Claim 24, Giron in view of Colman teaches wherein the sensor comprises a carbon monoxide sensor, a pressure sensor, or an infrared (IR) sensor (Para 79, pressure sensor).  


Claims 20 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giron (U.S. Publication No. 2005/0177056) in view of Colman (U.S Publication No. 2010/0317986) and in further view of Smits (U.S Patent No. 6,544,190).  

In regards to Claims 20 and 26 Giron in view of Colman fails to teach wherein the analyte comprises carbon monoxide.  
Smits teaches, wherein the analyte comprises carbon monoxide (Col 2 Line 25-63). 
.  

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orr (US 20120215125) in view of Masic (US 20120247471).

In regards to Claim 30,  Orr teaches an apparatus for breath selection wherein a first processor that determines if a first measurement of the first exhaled breath meets a first predetermined criteria (Paragraph 25); a second processor (Paragraph 35) that determines if a second measurement of the second exhaled breath meets a second predetermined criteria, wherein the second measurement is made when the first measurement is determined to meet the first predetermined criteria (Paragraph 47); a third processor (Paragraph 35) that determines if a third measurement of the third exhaled breath meets a third predetermined criteria, wherein the third measurement is made when the second measurement is determined to meet the second predetermined criteria (Paragraph 47); and a breath sampling system that stores the third exhaled breath when the third processor determines the third measured parameter meets the third predetermined criteria (Paragraph 29). 
Orr fails to teach, a sensor that measures parameters of a first exhaled breath, a second exhaled breath, and a third exhaled breath.
Masic teaches, a sensor that measures parameters of a first exhaled breath (claim 1), a second exhaled breath (Claim 1), and a third exhaled breath (Claim 1). 
.  

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orr (US 20120215125) in view of Masic (US 20120247471) and in further view of Peyton (US 20110004108).

In regards to Claim 31,Orr in view of Masic fail to teach wherein the third predetermined criteria is based upon a trend associated with a plurality of breaths.
Peyton teaches, third predetermined criteria is based upon a trend associated with a plurality of breaths (Para 123).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the breath selection system as taught by a modified Orr, with third predetermined criteria is based upon a trend associated with a plurality of breaths as taught by Peyton, since such a modification would provide the predictable result of enabling the determination of a patients breathing status over a period of time.  
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792